 DECISIONS OF NATIONAL L ABOR RELATIONS BOARDVirginia Electric and Power Company and Interna-tional Brotherhood of Electrical Workers, AFL-CIO. Case 5-CA-12356February 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn July 13, 1981, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, the Charging Partyand the General Counsel filed exceptions and sup-porting briefs, and Respondent filed a brief in sup-port of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein.1. We agree with the Administrative LawJudge's finding that Respondent violated Section8(a)(1) of the Act when Supervisor Jean Jacksontold employee Tanya New that she was not pro-moted to the position of backup clerk because ofher union activities. However, unlike the Adminis-trative Law Judge, we also find that Respondentviolated Section 8(a)(3) and (1) of the Act when itbased its decision not to promote New on herunion activities.Both the Charging Party and the General Counsel have excepted tocertain credibility findings made by the Administrative Law Judge. It isthe Board's established policy not to overrule an administrative lawjudge's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrect. Standard Dry Wall Producti, Inc., 91 NLRB 544 (1950), enfd188 F.2d 362 (3d Cir 1951). We have carefully examined the record andfind no basis for reversing his findings.In adopting the Administrative Law Judge's finding that Respondentdid not violate Sec 8(a)(1) of the Act by restricting union activities onemployees' breaktime, we do not rely on his reference to Studds' pre-hearing affidavit, in sec. 11l, 1, par 2, of his Decision inasmuch as thataffidavit was not admitted into evidence.Further, in adopting the Administrative Law Judge's finding that Re-spondent did not violate Sec. 8(a)(3) and(l) of the Act by failing to selectDavid Clements for the position of service coordinator trainee, we do notrely on his citation in sec. Ill, 4, par. 4, of his Decision, of Local 357,International Brotherhood of Teamsters, Chauffeurs. Warehousemen andHelpers of America [Los Angeles-Seatile Molor Express] v NL.R.BB, 365U.S. 667 (1961), inasmuch as that case is inapposite.In adopting the Administrative Law Judge's finding that Respondentdid not violate the Act by removing employee Jennifer Atchison from adesired job assignment, Member Jenkins notes that counsel for the Gener-al Counsel stipulated that Atchison's activities in protest of alleged sexualharassment had "nothing to do with this case."260 NLRB No. 50The events surrounding this violation took placein late 1979 and early 1980.2 A contract existed be-tween Respondent and the Utility Employees Asso-ciation (UEA), covering about 3,300 office, techni-cal, and professional employees. However, duringthis time period, a movement against the UEAbegan developing in Respondent's Alexandria andNorfolk, Virginia, facilities. A bookkeeping em-ployee in the Norfolk office, Tanya New, contact-ed officials from the International Brotherhood ofElectrical Workers (IBEW) to come talk to em-ployees about organizing. New then became themost active IBEW backer at the facility. She solic-ited signatures, planned meetings, and generallytried to arouse interest in the IBEW. New's re-sponse to an open letter to employees, criticizingthe signing of IBEW authorization cards, wasplaced on a general bulletin board and managementbecame aware of it. Word of New's IBEW organi-zational efforts spread rapidly and her namebecame associated with the IBEW campaign. It isundisputed that Respondent knew her to be a pri-mary IBEW supporter and promoter.On January 1, 1980, Concetta Warren, who hadheld the position of backup clerk was promoted tosenior clerk. Warren testified without contradictionthat her supervisor, Jean Jackson, told her thatJackson had been told by the district manager thatWarren would not be promoted to senior clerk be-cause of her IBEW activities, including the wear-ing of a union button. Warren said that Jacksontold her "as a friend that it would be a good idea ifI stopped talking, stopped being so outspoken forthe union and stopped wearing my button, if Iwanted a promotion." Warren became "angry anddisappointed," and therefore removed the buttonand "did stop talking about it, so outwardlyanyway." She was made senior clerk and againstarted wearing the button, as she has done con-tinuously since. The incident involving Warren isnot alleged in the complaint.When Warren was promoted to senior clerk, avacancy was created for backup clerk. The job in-volved no pay increase, but was considered desir-able nonetheless because it enhanced the likelihoodthat the employee who worked as backup clerkwould be promoted to the position of senior clerk.Tanya New considered herself a good candidatefor the job since she had worked previously withConcetta Warren, whom she would be assisting asbackup clerk. New was not given the promotion,however, and when she asked her supervisor, Jack-son, why she had been passed over, Jackson said,2 The facts set forth concerning this violation are those found by theAdministrative Law Judge or uncontradicted facts from the record.408 VIRGINIA ELECTRIC AND POWER COMPANYinter alia, that management did not want her work-ing too closely with Warren, and that since Newhad worked so hard with the IBEW campaign theydid not want to put any more of a strain on her.Respondent does not dispute the fact that Jack-son told New she was not promoted in part be-cause of her union activities. Obviously, this fact isprima facie evidence of unlawful discrimination.Nor does Respondent offer any convincing evi-dence that New would have been denied the pro-motion absent her union activities. Respondentdoes assert and the Administrative Law Judgefound that Arnetta Galvin, the employee who wasgiven the job, and New were "equally activeunioneers," and thus Respondent's choice ofGalvin eliminated the possibility of any discrimina-tory motive. However, it is clear from the recordthat New was a primary and active IBEW organiz-er, a fact well known to Respondent, while Gal-vin's only known union activity was the wearing ofan IBEW button. Moreover, it is well settled thatan employer need not discriminate against all unionactivists or supporters before the General Counselcan establish discriminatory intent. See, e.g., Chal-lenge-Cook Brothers of Ohio, Inc., 153 NLRB 92, 99(1965), enfd. in relevant part 374 F.2d 147 (6th Cir.1967); Ballard Motors, Inc., 179 NLRB 300, 307, fn.26 (1969); and Barnes and Noble Bookstores, Inc.,237 NLRB 1246, 1249 (1978). Accordingly, Re-spondent has not rebutted the General Counsel'sprima facie showing of unlawful discrimination andwe find that Respondent discriminated against em-ployee New because of her union activities in vio-lation of Section 8(a)(3) and (1) of the Act.3WrightLine, a Division of Wright Line, Inc., 251 NLRB1083 (1980).42. Unlike the Administrative Law Judge, we findthat Respondent violated Section 8(a)(l) of the Actwhen Supervisor Marian Trenis told employeeRobin Van Burin that she would prefer that VanBurin not wear her IBEW button while working inthe lobby area of Respondent's facility in Alexan-dria, Virginia. The Administrative Law Judgefound the lobby to be the only place where thepublic is received and Respondent had a right tokeep employees' quarrels about unions away fromits customers. The Administrative Law Judge fur-ther reasoned that, because employees were al-lowed to wear buttons in all other areas of theplant, Respondent's preference that they not beworn in the lobby area was reasonable.I Because the promotion that was illegally denied New involved noraise in salary, we will not include a backpay provision in our remedialorder.4 Member Jenkins does not rely on Wright Line. because Respondenthas offered no legitimate reason for the failure to promote NewsIt is well settled, however, that mere contactwith customers is not a basis for barring the wear-ing of union buttons, and that such a restriction onthe wearing of union insignia or buttons constitutesa violation of Section 8(a)(1) of the Act in the ab-sence of substantial evidence that the button affect-ed Respondent's business or that the prohibitionwas necessary to maintain employee discipline.5Here, there is no evidence of any such "special cir-cumstances." Thus, Respondent has not establishedthat the IBEW buttons were in any way provoca-tive, detracted unreasonably from the customarydecorum of Respondent's lobby, or caused a dim-inution in Respondent's business. Accordingly, wefind that Respondent, by its supervisor's remark toemployee Van Burin, has unlawfully interferedwith Van Burin's right to wear a union button andinsignia at work and has violated Section 8(a)(1) ofthe Act.6CONCLUSIONS OF LAW1. Virginia Electric and Power Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Brotherhood of Electrical Work-ers, AFL-CIO, is, and has been at all times materi-al herein, a labor organization within the meaningof Section 2(5) of the Act.3. By telling employee Tanya New that she wasdenied a promotion because of her union activities,Respondent has engaged in unfair labor practices inviolation of Section 8(a)(l) of the Act.4. By urging employee Robin Van Burin not towear her union button while working in the lobbyof its Alexandria, Virginia, facility, Respondent hasengaged in unfair labor practices in violation ofSection 8(a)(1) of the Act.5. By refusing to promote employee Tanya Newto the position of backup clerk because of herunion activities, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(3) and(1) of the Act.6. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Virginia Electric and Power Company, Alexandrias clkerd' Maorket, Inc.., 183 NLRB 337 (1970): Conslhidated CasinosCorp. Sahara Division, 164 NLRB 950 (1967)IFloridon Ilotel of Tampa. Inc.. 137 NLRB 1484 (1962), enfd as modi-fied on other grounds 118 F 2d 545 (5th Cir 1963)409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Norfolk, Virginia, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Telling employees that they were not pro-moted because of their union activities.(b) Urging employees not to wear union buttonsor insignia while working in the lobby at its facili-ties.(c) Refusing to promote, or otherwise discrimi-nating against, employees for their union activities.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer to promote Tanya New to the positionof backup clerk or, if that position no longer exists,to a substantially equivalent position, without prej-udice to her seniority or any other rights or privi-leges previously enjoyed.(b) Post at its Alexandria and Norfolk, Virginia,facilities copies of the attached notice marked "Ap-pendix."7Copies of said notice, on forms providedby the Regional Director for Region 5, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.7 In the event that this Order is enforced b) a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "I'(ostd byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labhor Relations Board"APPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF 'THENATIONAL LABOR RELATIIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell employees that they werenot promoted because of their union activities.WE WILL NOT urge employees not to wearunion buttons or insignia while working in thelobbies of our facilities.WE WILL NOT refuse to promote or other-wise discriminate against employees for theirunion activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL offer to promote Tanya New tothe position of backup clerk or, if that positionno longer exists, to a substantially equivalentposition without prejudice to her seniority orany other rights or privileges previously en-joyed.VIRGINIA ELECTRIC AND POWERCOMPANYDECISIONSTATEMENT OF 1HE CASETHOMAS A. Riccl, Administrative Law Judge: A hear-ing in this case was held on March 25 and 26, 1981, atNorfolk, Virginia, on complaint of the General Counselagainst Virginia Electric and Power Company, hereincalled the Respondent or the Company. The complaintissued on August 12, 1980, upon a charge filed on June30, 1980, by International Brotherhood of ElectricalWorkers, AFL-CIO, here called the Union. The issuespresented are whether the Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended. Briefs were filed after the close of the hearingby the General Counsel and by the Respondent.Upon the entire record, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI. ''HI: BUSINIESS OF THE RSISPONDEN1The Respondent, a Virginia corporation, is engaged inthe sale and transmission of electrical energy to custom-ers in several States. During the 12-month period preced-ing issuance of the complaint, a representative period, itreceived gross revenues in excess of $500,000. Duringthe same period, it purchased and received in interstatecommerce products valued in excess of $50,000 directlyfrom points located outside the Commonwealth of Vir-ginia. The Respondent is an employer within the mean-ing of the Act.11. ITHEi l.ABOR ORGANIZATION INVOL.VEDI find that International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.I11. THE UNFAIR IABOR PRACTICESA. A Picture of the CaseVirginia Electric and Power Company operatesthroughout three States, with a total of about 10,500 em-410 VIRGINIA ELECTRIC AND POWER COMPANYployees. For many years the International Brotherhoodof Electrical Workers (IBEW) has represented a unit ofabout 4,300 of these employees under successive collec-tive-bargaining contracts; that unit, or units, embracesoperations and maintenance workers. Also since 1946 theUtility Employees Association (UEA), apparently an in-dependent union, has represented about 3,300 other em-ployees in a unit of office, technical, and professional em-ployees. The coverage of each of these union contractsextends over very many locations spread all over thethree States. A contract between the UEA and the Re-spondent was placed in evidence; by its terms it coversthe period October 31, 1980, to September 29, 1981. Thecontract also bears the date December 5, 1979. There isno explanation on this record as to why this date is print-ed on the agreement. I suppose this means the partieswere in negotiations between December 1979 and Octo-ber 1980 towards renewing their earlier, expired or ex-piring contract. In any event, it is clear the UEA's repre-sentative status was never impaired throughout thisperiod.In late 1979 and early 1980 there developed amongsome office employees at the Norfolk and Alexandria,Virginia, offices of the Company a move aimed at un-seating the UEA as bargaining agent for the salaried em-ployee unit. At best, it would appear, about 200 employ-ees signed cards favoring the IBEW. The General Coun-sel asserts, partly via the complaint in this proceeding,that during the 6-month period preceding the filing ofthe charge by the IBEW on June 30, 1980, the Respond-ent took certain discriminatory action against three ofthe then pro-IBEW employees illegally aimed at curbingtheir activities in favor of that Union. The incidents in-volved are minor in nature, two of them not even said toinvolve any change in pay. One employee, an ordinaryoffice clerk among many, desired to be a backup clerk;this involved being used occasionally-maybe I houreach day-to help a senior clerk, who sometimes cannotkeep up with her own duties. Another employee-also awoman-who regularly works on the telephone all daydealing with customer complaints and inquiries desiredto be used once in a while as a substitute switchboard re-ceptionist in the front office, where she sometimes didwork because the regular switchboard operator was outto lunch or had to go to the toilet. She was told one daythat she would not be used that way anymore. Theextent of the discrimination, if such it was, is illustratedbest by the remedy which the General Counsel seeks inher case. He asks that the Respondent be ordered to useher "occasionally" on the switchboard. One man, ac-cording to the wording of the complaint, was actuallydenied a promotion from regular clerk to senior clerk-achange which would have raised his pay.Apart from these three incidents, upon which it is al-leged that the Respondent violated Section 8(a)(3) in itstreatment of these three persons, there is one furtherdirect allegation that should be mentioned at the outset,for it points to a relevant and complicated aspect of thewhole case. In June 1980 the Company announced whatit called a "clarification" of its sick leave policy affectingall employees covered by the current UEA contract,plus other salaried employees not covered by any collec-tive-bargaining agreement. The UEA contract never in-cluded any provision concerning sick leave benefits.Prior to that date, whatever the company policy mayhave been, the decision in every instance in which sickleave claims arose was left to the discretion of the partic-ular supervisor involved. The new policy, while stillsomewhat ambiguous, lessened the discretionary authori-ty of the supervisor and gave a little more definitivenessto whatever the policy would thereafter be. The com-plaint alleges by announcing this new policy the Re-spondent violated Section 8(a)(3). Since the charge un-derlying the complaint was filed by the IBEW, and sinceall the evidence adduced by the General Counsel in-volves union activity by those particular employees whosupport the IBEW, I must assume the complaint intend-ed to allege that the announcement of the sick leaveclarification at that particular time was unlawful discrim-ination, and therefore violative of Section 8(a)(3) vis-a-visthese pro-IBEW employees. I am not at all sure, as theGeneral Counsel contends, that the new policy in factdecreased the sick leave benefits of past years. The docu-ments do not establish that fact clearly, for they speakonly in terms of possible alternatives permissible maxi-mums and minimums. But the General Counsel doesassert directly in his brief that the Respondent did this"to punish employees for supporting the IBEW."Would an employer, seeking to dissuade 200 of its em-ployees from any desire to change unions, so punish over3,000 employees-to say nothing of other unrepresentedemployees-still represented by the union it, the employ-er, favors? The UEA filed a charge with the NLRBright after this happened, alleging that the Company hadviolated Section 8(a)(5) by bypassing the UEA. Thatcharge is still pending; nothing has been done about ityet by the Board's Regional Office. If the Respondentdeliberately deprived these IBEW-minded employees ofbenefits long enjoyed, it did the same thing to the muchgreater number of other employees in all its locationsdispersed throughout three States. With the much great-er effect of such discriminatory action-if indeed it waspunitive at all-being to discredit the UEA, the netresult of the move would be to urge the rebellious groupall the more to want to change unions. It is difficult tobelieve such could have been the Respondent's motive.B. Specific Issues1. BreaktimeEmployee Julie Studds testified that at a group meet-ing with a number of employees her supervisor, PeggyKincheloe, said that "no one had been fired, and no onewould be fired" because of union activities. The witnessalso quoted the supervisor as saying that "we were al-lowed to form or join any union that we wanted ...onour own lunch hour, or after 5:00 and not on our breaks,because our breaks was company times [sic]." JenniferAtchison, another employee, testified that on May 20 Su-pervisor Teresa Chandler told a group of employees that"we were only to discuss union [matters] during certaintimes-before, after and at lunch-but break time was411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany time and we were not to discuss it at thattime."Kincheloe denied ever telling employees they wereprohibited from talking about the Union during breaks,and Chandler testified that she told the employees theycould, if they wished, talk about the Union during theirbreak periods. I credit the supervisors over the two em-ployee witnesses. Studds testimony continued:We discussed anything we wanted to discuss ....I continued to discuss anything I wanted on mybreaks.Q. Including union[s]?A. That's correct.Employee Robin Van Burin, who was present at a meet-ing held by Supervisor Kincheloe, testified that, whenKincheloe spoke of employees' not talking about theirunion on company time, the supervisor did not specifywhat she meant by "company time." Van Burin also saidthat thereafter both she and others continued to talkabout the Union during their breaktimes. And finally, inher prehearing affidavit, albeit quoting Kincheloe assaying "we should talk about it [the Union] on our owntime and not on company time," Studds made no men-tion of breaktime at all.Employees who are formally ordered, as these wit-nesses said they were, not to engage in union talk whileon breaktime do not so completely and continuouslyignore the directive. And an employer who directlyorders employees not to carry on their union activitiesduring time in the plant for which the employer paysthem does not so indifferently pay no attention at all to atotal disregard of its directive. I find that the evidencedoes not prove the complaint allegation respecting thebreak period union activity.2. Tanya NewIn the accounting department at Norfolk there are 21regular bookkeeper-clerks and 3 senior bookkeeper-clerks; the group is supervised by 3 assistant supervisors,with each being over 7 or 8 of the clerks. All of theseclerks, regular and senior, maintain records of customeraccounts, with those called senior handling the morecomplicated matters and therefore being paid more thanthe other clerks. Sometimes-perhaps I hour each day-the senior clerks cannot keep up with their work and oneof the regular clerks, then called a backup clerk, helpsthem. There is no added pay for this extra chore, but itdoes increase the chances that when a senior clerk va-cancy occurs such regular clerk might progress to thatposition.In October or early November 1979, Pam Caron, whowas one of the assistant supervisors and who, it is con-ceded, was a supervisor within the meaning of the Act,went away-whether she left the Company or moved tosome other location is of no moment. Faye Morris, thesupervisor over all these people, recommended that JeanJackson, then a senior clerk, be made assistant supervi-sor. Jackson was in fact promoted to the supervisory po-sition on November 16, 1979. With this Jackson recom-mended to Morris that Concetta Warren, who had beenthe backup clerk, be advanced to the position of seniorclerk in her place. Warren was promoted on January I,1980. In this group of eight or so clerks, a number wereopenly active on behalf of the IBEW; just how many therecord does not show. But three definitely wore IBEWbuttons and were outspoken; these were Warren and tworegular clerks-Tanya New and Arnetta Galvin. TheRespondent concedes the fact management knew of suchactivities by all three employees.Warren testified that, when Jackson told her of Jack-son's own promotion, Jackson also told her that Ashe,the district manager, had said that because of Warren'sIBEW activities, including wearing an IBEW button, he,Ashe, "would not allow any promotion [of Warren] toSenior Clerk." Warren continued that Jackson then toldher "as a friend that it would be a good idea if I stoppedtalking, stopped being so outspoken for the union andstopped wearing my button, if I wanted [the] promo-tion." At this point Warren became "angry and disap-pointed," and therefore removed the button and "didstop talking about it, so outwardly anyway." She wasthen made senior clerk, after which she again startedwearing the button as she has done continuously since.Jackson did not testify, but the General Counsel statedon the record there is no allegation, or contention, thatanything Jackson said or did that day violated the stat-ute.With Warren's becoming senior clerk, two girlswished to do the backup work to help her in her newposition-New and Galvin. Both had been wearingIBEW buttons and continued to wear them. On Jack-son's recommendation, Supervisor Morris chose Galvinto do backup work. The complaint alleges that New wasdenied the backup work because of her IBEW penchant,but the record is very vague both as to when this dis-criminatory action was taken and as to whether Newasked for and was refused the backup work at all. In hisbrief the General Counsel asserts that it happened "sometime between January and March 30." Other than ex-plaining why she thought she was qualified for the job,New testified that sometime in March during an evalua-tion conference with Assistant Supervisor Jackson, afterGalvin had long been doing the backup work, she, New,asked Jackson why New had had not been chosen to dothe work instead. When Jackson started to reply thatGalvin was more qualified, New interrupted with, "[Itold her] not to tell me that Arnetta was a better em-ployee than I was, because I didn't want to hear it."Jackson also said that day, still according to New's un-contradicted testimony, that an added reason was that"they ...they didn't think it was a good idea that[New] work too closely with Cetta Warren ...and be-cause of [New's] IBEW activities." New testified thatshe "laughed" and let it go.I am unable to conclude on this record either thatNew was in fact denied a request for advancement to thebackup position or that the Respondent chose Galvin todo the work with an eye towards discouraging IBEWactivities. To start with, there is nothing to show thatNew even asked for the position. Warren became senior412 VIRGINIA ELECTRIC AND POWER COMPANYclerk in December, so New knew all along someone elsewas doing the backup work. It was only in late March,when, after reviewing New's evaluation, Jackson askedNew did she have any questions, that New asked whyGalvin had been chosen as backup clerk. Moreover,whatever Jackson may have said then about wanting toreduce friction among employees at such time, when anemployer chooses between two equally active unioneershow can it be said that it illegally discriminated againstone of them to discourage the activities both of themwere carrying on?Jackson was a supervisor in fact in March, and sheshould not have said IBEW activities were a factor inher managerial decision. I find that through her state-ment the Respondent violated Section 8(a)(l) of the Act.Beyond that I make no finding of illegality in anythingthe Respondent did with respect to employee New.3. Jennifer AtchisonThe story about this employee very much parallels theone about Tanya New, but it also is entangled with avery relevant contemporaneous situation which cannotbe ignored. In Alexandria there is a customer contact de-partment where a number of employees perform tele-phone switchboard work in separate cubicles. They re-ceive calls from customers which require different kindsof attention, and communicate by telephone and radiowith outside employees who look after the complaints.The amount of time each day, to the minute, that theyare actually hooked into the communications system isrecorded; it is called the employee's man-time. Outsidethe area of this cubicle, in a lobby where the publiccomes, sits a receptionist, who also operates the tele-phone switchboard. All, including the receptionist, arepaid at the the same rate.Atchison, a regular telephone switchboard employee,sometimes used to pinch-hit for the receptionist whenshe was on her breaks, out to lunch, or off from workfor a while. She liked to do that. On May 18 the supervi-sor over her group, Teresa Chandler, told Atchison thatstarting on May 19 she would work at the receptionist'sdesk as a substitute for the regular receptionist, who wasgoing on a 5-day vacation. Atchison worked there onMay 19 and 20, but towards the end of the second dayChandler told her she would no longer do that but hadto return to her ordinary duties. At the hearing the Gen-eral Counsel contended that Chandler removed Atchisonfrom the lobby desk in order to curb her pro-IBEW ac-tivities, and that therefore the Company must be orderedfrom now on to use her "occasionally" on switchboard"along with other backup employees." But the complaintcontains no allegation of any wrongdoing by the Re-spondent as to this employee.Atchison was active on behalf of the IBEW and worea union button, and, of course, the Company knew it.Her testimony was that when removing her from theswitchboard that day the supervisor told her it was be-cause "my man-time on the other telephone was toolow." Chandler then added, still according to Atchison,"it [the removal] had nothing to do with my union activ-ities." Atchison was wearing an IBEW button that day.Atchison also testified:Q.... did anyone on behalf of the companyever say anything after that, that would indicatesome other purpose in moving you away fromthere?A. THIt WITNESS: NO.Conceding that for his belated allegation as to this em-ployee "there is little direct evidence of discriminatorymotive," the General Counsel relies entirely upon hertestimony that, after removing her from the front desk,Chandler told her not to discuss the Union during break-time. I have already credited Chandler's denial on thatscore. But there is another matter that significantlytouches upon the removal of Atchison from the frontlobby position. During the very period-May 1980-there were "rumors" running through the Company'sAlexandria location about a male supervisor sexually har-assing the female employees. More than once Atchison'sname came up during the gossiping that took place. Allthe witnesses, both rank-and-file employees and companysupervisors, were deliberately vague and evasive on thesubject, and I find this not only understandable but alsocommendable. Clearly, management was trying to tone itdown, to quiet the rumors, and to put an end to the com-plaints that were being voiced by this employee or that.At a social gathering on or about May 13 Atchisonpassed these rumors on to Waldo O'Hara, a safety super-visor, with at least reported chapter and verse, as herprehearing affidavit records. This got back to Chandlerthat same day, who then told Atchison "that the matterwas being looked into and that if she would please stillkeep it confidential." Apparently, Atchison kept talking,and on May 19 Chandler spoke to her as follows:I ...told her that I was disappointed that she hadtaken the matter outside of the Mark Center office,that we were going to handle it there. And I askedher why she had done so. And she just felt thatmanagement was not going to take care of itthrough the proper channels.Chandler's testimony continued that the next day, May20, she met with a number of other supervisors on theharassment problem. She added that she was alreadyconsidering removing Atchison from the switchboard be-cause of her relatively low man-time (a fact conceded onthe record by Atchison), and she continued:[W]e also had a monitoring device on the switch-board that would enable her to perhaps listen in onconversations or make other conversations, makeother outcalls, she would have that ability also. Andwe knew that she was responsible for taking thematter of the harassment problem outside of theMark Center office ... It was decided that wewould take her off the switchboard.All things considered, I do not think the probative evi-dence suffices to prove any unfair labor practice with re-spect to Atchison.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. David ClementsIn April 1980 Clements was a technical clerk, an officerecordkeeping job. There was an opening for a jobcalled service coordinator trainee, and he applied for itin writing on April 25. His application was acknowl-edged by Ames, the district manager, and on May 14 hewas advised in writing that the job had been given to an-other applicant. The next day Clements wrote a letter toAmes asking for an explanation, stating he thought him-self qualified, and stressing his experience and seniority.He also wrote that he thought there had been a "bias"towards him. On May 21, again in writing, Ames replied,stating that seniority was only a factor, that the positionhad been filled by the best qualified of the applicants,and that this was a decision for management to make.Clements then filed a grievance through the UEA; helost at the first and/or second step, and an uncontradict-ed statement on the record asserts the grievance is stillpending.Clements was among the pro-IBEW activists. He per-sonally solicited signatures to some union cards and dis-tributed others for circulation. In the end he funneledabout 50 such cards to the IBEW. There is no questionas to whether the Company knew he was involved inthis activity. As to management's reason for not choos-ing this employee over another applicant for the traineejob-the question which goes to the heart of the com-plaint allegation as to Clements-there is no direct evi-dence at all. And this the General Counsel virtually con-cedes, as on this record he must. It is nevertheless con-tended that the Respondent violated Section 8(a)(3) innot selecting Clements for the trainee job.I think both the General Counsel and the Respondentstrain the meaning of Board law in this case. In itsanswer the Respondent formally ask for dismissal of theentire complaint on the ground it constitutes "interfer-ence with Vepco's right to operate its business." This isanother way of saying that the law-whatever it be-does not apply to this particular Company. Of course,the law may not interfere with an employer's business;provided, however, that the employer does not so oper-ate its business-and deal with its employees-in such away as to do violence to congressional prohibition. TheBoard, or any enforcement agency, is only concernedwith conduct which contravenes statutory regulations. Ifin fact this Respondent denied Clements this particularpromotion for the very purpose of putting a stop to hischosen union activity, it improperly interfered with hispersonal rights, not the other way around.The General Counsel, on the other hand, misconceivesthe purport, and holding, of the now much discussedrecent decision of the Board in Wright Line.' In hisbrief-arguing particularly with respect to Clements-hestates the following as Board law established in theWright Line decision:Once it has been established that a known union ac-tivist has been the object of some adverse personnelaction at the hands of the Employer, the Employerincurs a burden of showing the same action wouldi Wright Line. a Division of Wright Line. Inc., 251 NL.RB 1083 (1980)have taken place even in the absence of the employ-ee's protected conduct.In plain English this says that once the General Counselhas proved that an employee favors the union, his em-ployer knows it and he is then fired or refused a job-ordenied a promotion-he, the General Counsel, can rest,and, unless the employer then comes forth with convinc-ing proof that it was not motivated by union animus inwhatever it did, a presumption arises that the employerdid intend to violate Section 8(a)(3) of the Act. Anotherway of putting this is that, whenever an employer dis-criminates against any known unioneer, you take it forgranted he committed an unfair labor practice. This ideaor guilt by presumption was born long ago in MountainPacific Chapter of the Associated General Contractors, Inc.,et al., 119 NLRB 883 (1957), and died an early death.There the union had the power to refer people forhiring, and it was held that from the sole fact it was aunion the "inference ...is inescapable" that the uniondid so with "an eye towards winning compliance with amembership obligation." Id. at 896. Later, in Local 357,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America [Los Angeles-SeattleMotor Express] v. N.L.R.B., 365 U.S. 667 (1961), the Su-preme Court rejected that idea, and shifted the burden ofproving illegal motive in anything a respondent doesback to the General Counsel.The General Counsel's misstatement of Board law mayhave resulted from a blurring of two other concepts-anemployer's preference for no union, or for one union in-stead of another, as against what has been spoken of asan employer's union animus. Evidence about an employ-er's opinion concerning the value of one union as againstanother, or even about any union at all, is one thing. Thestatute permits everybody-employer or employee-tohave their own ideas or preferences. In contrast, proof ofanimus means positive evidence showing an intent, or de-termination, to take affirmative steps, however coerciveor intimidating, to force upon the employees acceptanceof the employer's view. At what point does expression ofopinion end and proof of animus begin? It is proof of thiselement-union animus-that is very vague, if present atall, in the case at bar. I read the precedents as still hold-ing that the General Counsel must prove a prima faciecase in support of any 8(a)(3) allegation before an unfairlabor practice can be found. In Wright Line other lan-guage was used, but it means the same thing: Was therea "causal relationship" between Clements' union activityand the fact he was not chosen for that particular job?On or about the first of November 1979, shortly afterthe IBEW movement started, Donald Young, a buildingmaintenance supervisor, asked Clements "what wasgoing on with this card drive," and added that the em-ployee did not have to answer if he did not care to doso. Clements chose to talk and said that "having thesepeople sign these cards would benefit my co-workersand myself." On or about November 6, another supervi-sor, Robert Ingram, told Clements that at a supervisors'meeting Young had mentioned the fact Clements was in-volved with the IBEW, and that Ames, the district man-ager, was present. On thinking it over, Clements decided414 VIRGINIA ELECTRIC AND POWER COMPANYto talk to Ames, and on November 21 went to his office.According to Clements, "I told him that I was involvedwith IBEW activities and the UEA and I understood thelaw, that these cards could be signed during lunch hoursand break periods before and after work. And, that Ifully intended to abide by the law." Ames' reply, also ac-cording to Clements, was he knew this but "it was of noconcern of his." This was back in November, 6 monthsbefore the May incident now said to have "a causal rela-tionship" to Clements' union activity. Beyond this, Cle-ments had several conversations with supervisors thereaf-ter, some to say he intended to apply for the job andothers with Ames after failing to obtain it, but no man-agement agent ever mentioned the Union when talkingto him.2Whichever way I look at it-did the General Counselprove a prima facie case, or does the record as a wholeprove an unfair labor practice'?-I cannot find affirma-tively on the total evidence that the Respondent chosesomeone else for the position Clements wanted becausehe was a pro-IBEW employee. Clements explained at thehearing why in his opinion the experience he had on anearlier assignment, one that had ended 8 years beforethese events, did qualify him for the new job. He alsostated, in his prehearing affidavit, "Recently, in my cur-rent position, my job evaluations haven't been good." Ihave no way of comparing his talents, or general qualifi-cations, for the particular job with those of the personwho was chosen. In Clements' only conversation withAmes, the person who made the decision, where therewas mention of the Union, it was he, Clements, whochose to bring up the subject. And when he did, themanager brushed it off as no concern of his. I shall rec-ommend dismissal of this element of the complaint also.5. The sick leave pay announcementIn June 1980 the Company announced a new sickleave policy to all its salaried employees, applicable notonly to the 3,400 who are represented under contract bythe UEA, but also to all its supervisors and confidentialemployee who are not union-represented. How many su-pervisors and confidentials there are I have no way ofknowing, but the number must be considerable in a com-pany as large as this. In the past there had never beenany written policy as to any of these employees that theyhad ever seen-in or out of the UEA contract, althoughin past bargaining conferences this condition of employ-ment had been discussed by the parties. Whatever thepermissible maximum or minimum benefits allowablemay have been before or after the 1980 announcement,the matter always was, and still is, subject to the exerciseof an element of discretion by the particular supervisorinvolved in any given situation.It is now the position of the General Counsel, various-ly articulated, that the Respondent committed an unfairlabor practice when it made the June announcement tothese employees, meaning, of necessity, those who were2 There can be no finding in this proceeding that anything that hap-pened in November 1979, or anything that any agent of the Respondentsaid to Clements at that time, violated the statute, for the initial chargewas not filed until June 30. 1980 The General Counsel does nol contendotherwisestarting to show their preference for the IBEW in placeof the UEA. When the announcement was made theUEA filed a charge with the Board, alleging that Re-spondent had bypassed that Union and therefore violatedSection 8(a)(5) of the Act. The Regional Office is stillsitting on that charge, apparently unable to decidewhether the announcement did or did not trench uponthe statutory rights of those thousands of employees. AsI read all the record before me now, including the post-hearing briefs, I am unable to understand exactly what itis that the Respondent is said to have done wrong.At one point in his brief the General Counsel assertsthe Company "reduced" the benefits being received bythese employees on the day of the announcement. At an-other point he asserts the purpose of the announcementwas to tell them instead that the Company would "pro-vide ...better" benefits to UEA-represented employeesthan the IBEW had been able to win for the productionand maintenance employees it represented. And the com-plaint-which presumably is supposed to tell every re-spondent just what it did that violated the statute-doesnot allege that the Company either took anything awayfrom or gave an added benefit to anybody. Instead, itreads that "by telling employees that sick leave benefitswhich had been altered and reduced, were identical tothose received by Respondent's employees who are cur-rently represented by the Union [UEA]" the Companycommitted an unfair labor practice. All this says is thatthe vice in the Company's action was in telling the pro-IBEW employees that the plan, as now announced, com-pared favorably with what the IBEW-represented em-ployees wvere enjoying. This idea is repeated in the Gen-eral Counsel's brief, quoted above. The record does notshow what the IBEW contract benefits were, but, even ifthe supervisors who announced the plan to these em-ployees lied about the comparison, I do not see howsuch a misrepresentation could amount to a discrimina-tion in employment, or a violation of Section 8(a)(3),which the complaint does allege.I make no finding of illegality in the fact the Respond-ent informed these particular employees about its alteredsick leave plan at that time. If the Company thereby infact reduced the benefits then being paid these employ-ees, it took the same benefits away from the 3,000 or4,000 others similarly affected. If its motive was topunish these few for helping the IBEW-discriminationin violation of Section 8(a)(3)-it hurt all the others forthe same reason. The General Counsel asks that thoseamong the IBEW few who were paid less sick leavethereafter be made whole for such losses. If they are tobe made whole, are not the others also entitled to similarrelief? To find now that the Company violated Section8(a)(3) with respect to all the employees represented bythe UEA would be, in a substantial sense, to pass judg-ment on the charge which the UEA filed based on thesame action by the same Company. But that charge isstill found wanting by the Regienal Office. Perhaps theRespondent was correct at the start of this hearing whenit said this case would not go forward without the pres-ence of the UEA.415 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDHowever the act of making this sick leave announce-ment be described, the crucial element must be whetherthe motive which inspired it was to lessen the chances ofthe IBEW's coming into this Company. An employerwho is determined to keep the old union in its companydoes not do injury to such a great number of employeesstill adhering to the union it prefers. Especially would henot take away a benefit from all his supervisors to teacha lessen to the few unioneers. If this announcementcaused any harm it hurt the old union more than the newone, this if only because of the incredible discrepancy inthe relative number of employees affected. Much moreconvincing is the explanation given by management wit-nesses as to why they did what they did. They said thelaxity in the implementation of the old policy, which lefttoo much to the individual discretion of this supervisoror that, made necessary some form of clarification. In thetotal circumstances I see no reason for not accepting thisas a legitimate business explanation. Certainly, there is nodirect evidence of any other ulterior motive.6. One employee, one buttonOne day Van Burin, one of the regular customer con-tact representatives who worked in the cubicles, was putat the receptionist's desk in the lobby, where she alsoworked on the telephone switchboard. She testified thatin July 1980 a supervisor, Marian Trenis, said she pre-ferred that Van Burin remove the IBEW button she waswearing while working in the lobby. Van Burin refusedto remove it and continued to work at that station for 2more months, always wearing the button.Van Burin also testified that 2 months after the Julyconversation with Trenis, another supervisor-TerryBergeron-removed her from the receptionist's desk andput her back on her regular post in the telephone cubi-cles because she refused that supervisor's request, onceagain, to remove the union button. For reasons that Icannot understand, the General Counsel clearly statedthere is no contention that the removal of Van Burinfrom that job was in any way illegal or improper. Hespoke of there being "three complaints issued," but as towhat he was talking about I have no idea. It is verymuch like the case of David Clements, explained above,where the UEA filed a charge with the Board in whichit alleged the Company committed some kind of unfairlabor practice in the action involving Clements. Thisbusiness of multiple charges and complaints serves onlyto befuddle whatever issue is really raised here.In any event, as I sum it up, the only question to bedecided on this complaint is whether that one statementby Trenis to Van Burin-that it would be better if sheremoved the IBEW button while working in the lobby, astatement ignored with impunity by the employee--vio-lated the statute.The lobby is the one place in this location of the Com-pany where the public is received. There are chairs forpeople who have to wait-customers, salesmen, appli-cants for employment, etc. Part of the receptionist'sduties is to deal with all these vistors. While the unusualattractiveness of the union button worn by so many ofthe employees in this instance furnishes no justificationfor any prohibition against wearing them, there is muchto be said for the Respondent's argument that it had aright to keep the question of employees' quarrelingamong themselves between two unions away from thepublic which comes to do business here. After all, unionactivity is something that concerns the Company's em-ployees, not the people with which it does business.Compare: fMarshall Field & Company, 98 NLRB 88(1952).More importantly in this case is the fact that this was amost miniscule incident in the IBEW campaign that wasbeing conducted. People wore buttons all over the place,and no one was ever criticized for it. Further, the recordis replete with testimony about assurances voiced bymanagement representatives that no one would sufferdiscrimination, or any kind of restraint, because of suchactivities. Even were I to find that the one statement bySupervisor Trenis to Van Burin technically amounted toa violation of Section 8(a)(1), the offense would not war-rant a full Board finding and a restraining order. Theonly other unfair labor practice found on this entirerecord is the statement by Supervisor Jackson to em-ployee New that one reason for not temporarily assign-ing New to another position was not to encourageIBEW activities. Given the size of the Company, thegreat number of employees involved, and the fact thatno substantive unfair labor practices have been found, Iwill recommend instead dismissal of the complaint in itsentirety.[Recommended Order for dismissal omitted from pub-lication.]416